J-S40001-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    SHARON HAYNES                              :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    JOHNSON CONTRACTING AND                    :   No. 3494 EDA 2019
    WAYNE JOHNSON                              :

              Appeal from the Judgment Entered February 13, 2020
      In the Court of Common Pleas of Philadelphia County Civil Division at
                             No(s): No. 180200827


BEFORE:      SHOGAN, J., KING, J., and COLINS, J.*

MEMORANDUM BY SHOGAN, J.:                           FILED DECEMBER 09, 2020

        Appellant, Sharon Haynes, appeals from the judgment entered on

February 13, 2020, in favor of Appellees, Johnson Contracting and Wayne

Johnson, after the trial court denied Appellant’s motion to remove nonsuit.

We affirm.

        The trial court summarized the relevant facts and procedural history of

this matter as follows:

             [Appellant] filed a law suit against [Appellees] alleging that
        [Appellees] breached their contract when [Appellees] did not
        adequately repair [Appellant’s] residence. On September 3, 2019,
        a three-day jury trial commenced. On September 5, 2019,
        [Appellees] made an oral Motion for Non-Suit alleging that
        [Appellant] did not meet her burden to prove all elements of her
        case. The court granted [Appellees’] Non-Suit Motion. On
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S40001-20


       September 16, 2019, [Appellant] filed a Post-Trial Motion to
       remove the non-suit and for the court to grant a new trial. The
       court scheduled [Appellant’s] Post-Trial Motion hearing for
       October 21, 2019, where [Appellant] argued that the court erred
       in granting [Appellees’] Non-Suit Motion and erred in denying
       [Appellant’s] continuances. On October 21, 2019, the court denied
       [Appellant’s] Post-Trial Motion. On November 21, 2019,
       [Appellant] filed [her] notice of appeal to Superior Court.

Trial Court Opinion, 1/13/20, at 1-2.1           Both the trial court and Appellant

complied with Pa.R.A.P. 1925.

       On appeal, Appellant raises the following issue:

       1. Did the Trial Court abuse its discretion and/or err as a matter
       of law in granting the Appellees’ motion for non-suit because: (1)
       Appellees offered numerous documents into evidence after
       Appellant established a prima facie case of breach of contract; (2)
       the Appellees failed to complete the work in the time period
       expressly stated in the contract; and (3) the Appellees’ work was
       so poor or shoddy that Appellant was compelled to hire new
       contractors to correct the hundreds of defects?

Appellant’s Brief at 4.




____________________________________________


1 The trial court denied Appellant’s motion to remove nonsuit and motion for
a new trial on October 21, 2019. On November 21, 2019, Appellant filed an
appeal from the October 21, 2019 order. On February 11, 2020, this Court
notified Appellant that judgment had not been entered in this matter pursuant
to Pa.R.A.P. 301. Order, 2/11/20. Additionally, we informed Appellant that
her appeal properly lies from the entry of judgment and not the order denying
her post-trial motion to remove nonsuit. Id. (citing Rachlin v. Edmison, 813
A.2d 862 (Pa. Super. 2002) (en banc)). On February 13, 2020, Appellant filed
a praecipe for the entry of judgment, and judgment was entered in favor of
Appellees. On February 20, 2020, this Court acknowledged the entry of the
February 13, 2020 judgment and discharged our February 11, 2020 order.
Accordingly, Appellant’s appeal properly lies from the February 13, 2020
judgment, and we have corrected the appeal paragraph accordingly.


                                           -2-
J-S40001-20


       We review a trial court’s denial of a motion to remove nonsuit under the

following parameters:

       A motion for compulsory non-suit allows a defendant to test the
       sufficiency of a plaintiff[’s] evidence and may be entered only in
       cases where it is clear that the plaintiff has not established a cause
       of action; in making this determination, the plaintiff must be given
       the benefit of all reasonable inferences arising from the evidence.
       When so viewed, a non-suit is properly entered if the plaintiff has
       not introduced sufficient evidence to establish the necessary
       elements to maintain a cause of action; it is the duty of the trial
       court to make this determination prior to the submission of the
       case to the jury. When this Court reviews the grant of a non-suit,
       we must resolve all conflicts in the evidence in favor of the party
       against whom the non-suit was entered.

       A compulsory non-suit is proper only where the facts and
       circumstances compel the conclusion that the defendants are not
       liable upon the cause of action pleaded by the plaintiff.

Int’l Diamond Importers, Ltd. v. Singularity Clark, L.P., 40 A.3d 1261,

1274 (Pa. Super. 2012) (citation omitted).        This Court will reverse a trial

court’s order denying a motion to remove a nonsuit where the trial court either

abused its discretion or committed an error of law.        Scampone v. Grane

Healthcare Company, 169 A.3d 600, 611 (Pa. Super. 2017).

       In her brief, Appellant avers that the trial court was precluded from

granting Appellees’ motion for nonsuit pursuant to Pa.R.C.P. 230.1 because

Appellees introduced evidence at trial, and the trial court relied on Appellees’

evidence. Appellant’s Brief at 11-15.2 Specifically, Appellant contends that

____________________________________________


2 Briefly, we note that in Appellant’s Pa.R.A.P. 1925(b) statement of errors
complained of on appeal, Appellant purported to raise additional claims of trial



                                           -3-
J-S40001-20


Appellees introduced evidence during their cross-examination of Appellant at

trial. Id. at 11. Appellant avers that nonsuit is not permitted after the defense

introduces evidence and asserts: “The Rule [(Pa.R.C.P. 230.1)] plainly states,

‘in a case involving only one defendant, at the close of plaintiff’s case on

liability and before any evidence on behalf of the defendant has been

introduced… the court… may enter nonsuit.’” Id. at 11 (emphasis in original).

       After review, we note that Rule 230.1 did at one time contain the

preclusion that Appellant raises. Pa.R.C.P. 230.1, cmt. However, the Rule

was amended in 2001, and Appellant’s position is no longer the law in

Pennsylvania.




____________________________________________


court error. Specifically, Appellant alleged that the trial court erred or abused
its discretion in denying her motion for a continuance, averred that the
testimonial evidence supported her claim for relief, and contended that the
trial court’s order granting nonsuit “shocked the conscience.” Appellant’s
Pa.R.A.P. 1925(b) Statement, 12/16/19, at 2-3. Although the trial court
addressed Appellant’s assertions of error in its Pa.R.A.P. 1925(a) opinion and
concluded that her issues were waived, Trial Court Opinion, 1/13/20, at 1-6,
Appellant did not present these issues or argue them in any meaningful
fashion on appeal. Accordingly, apart from Appellant’s challenge concerning
Pa.R.C.P. 230.1, the issues Appellant raised in her Pa.R.A.P. 1925(b)
statement are waived due either to their absence from Appellant’s brief or
Appellant’s failure to develop or support them with relevant legal authority.
See Korn v. Epstein, 727 A.2d 1130, 1135 (Pa. Super. 1999) (providing that
issues which are undeveloped and unsupported by relevant legal authority are
waived on appeal); see also In re Estate of Whitley, 50 A.3d 203, 209 (Pa.
Super. 2012) (“The argument portion of an appellate brief must include a …
discussion of the particular point raised along with discussion and citation of
pertinent authorities[;] … [t]his Court will not consider the merits of an
argument which fails to cite relevant [legal] authority.”) (internal citations and
quotation marks omitted).

                                           -4-
J-S40001-20


      Prior to the 2001 amendments, Pa.R.C.P. 230.1 provided that nonsuit

could be entered only before any evidence on behalf of the defendant is

introduced, but this limitation was removed from the current and applicable

version of the rule.    See Pa.R.C.P. 230.1 and the explanatory comment

thereto (stating that prior versions of Rule 230.1 allowed the entry of nonsuit

only where the defense had not introduced evidence; however, following our

Supreme Court’s decision in Harnish v. School District of Philadelphia,

732 A.2d 596 (Pa. 1999), the 2001 amendments to Pa.R.C.P. 230.1 clarified

that when the defense has introduced evidence, the trial court shall consider

the plaintiff’s evidence and defendant’s evidence that is “favorable to the

plaintiff”). Accordingly, the current version of Rule 230.1 provides, in relevant

part, as follows:

      (a)(1) In an action involving only one plaintiff and one defendant,
      the court, on oral motion of the defendant, may enter a nonsuit
      on any and all causes of action if, at the close of the plaintiff’s case
      on liability, the plaintiff has failed to establish a right to relief.

      (2) The court in deciding the motion shall consider only evidence
      which was introduced by the plaintiff and any evidence favorable
      to the plaintiff introduced by the defendant prior to the close of
      the plaintiff’s case.

Pa.R.C.P. 230.1(a). The Note to Pa.R.C.P. 230.1(a) states, “Subdivision (a)

changes the prior practice whereby the entry of a compulsory nonsuit was

precluded when any evidence had been presented by the defendant.” Id.

      Herein, although Appellees cross-examined Appellant and introduced

evidence, that factor is no longer a bar to the entry of nonsuit.         Pa.R.C.P.


                                       -5-
J-S40001-20


230.1(a). Moreover, despite Appellant’s transitory argument to the contrary,

Appellant’s Brief at 15, there is no basis upon which we can conclude that the

trial court relied on evidence favorable to Appellees.      Indeed, the record

reflects that the trial court plainly held that the basis for granting Appellees’

motion for nonsuit was Appellant’s failure to establish damages. N.T. (Trial),

9/5/19, at 32-33.    The trial court noted that other than Appellant being

dissatisfied with the work Appellees performed, there was no evidence

concerning the amount of damages, and Appellant provided no expert

testimony. Id. at 31-32. The trial court concluded:

            However, in this case, the fear of sending conjecture or
      speculative damages back to the jury without an expert, without
      anything that would sustain and give foundation to those
      damages, gives me serious concern.         And because of that
      conjecture and speculative nature of the testimony and supposed
      damages, I’m going to grant the nonsuit.

Id. at 33.

      The trial court based its decision on Appellant’s failure to produce

evidence and not upon any evidence that was introduced by and favorable to

Appellees. Accordingly, we discern no error of law or abuse of discretion in

the trial court denying Appellant’s motion to remove nonsuit.       Scampone,

169 A.3d at 611.

      For the reasons set forth above, we conclude that Appellant is entitled

to no relief. Therefore, we affirm the judgment entered in favor of Appellees.

      Judgment affirmed.




                                      -6-
J-S40001-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/9/20




                          -7-